EXHIBIT 10.33

Beijing Raycom Real Estate Development Co., Ltd.

And

Beijing Sohu New Media Information Technology Co., Ltd.

Project Cooperation Agreement

on

“                    Tower D Phase I, Lenovo Park                    ”

 

1



--------------------------------------------------------------------------------

This agreement is entered into by and between the following parties on the 20
day of November 2009 in Beijing:

Party A: Beijing Raycom Real Estate Development Co., Ltd.

Address: 8 Floor, Tower C North Building, Raycom Information Plaza

    No. 2, Kexueyuan South Road, Haidian District, Beijing

Legal Representative: Chuangzhi Liu

Party B: Beijing Sohu New Media Information Technology Co., Ltd.

Address: Sohu Internet Plaza, No.1, Zhongguancun East Road,

    Haidian District, Beijing

Legal Representative: Chaoyang Zhang

Whereas:

1. Party A is a real estate development company registered and incorporated
validly existing in Beijing pursuant to Chinese laws, has acquired the
State-owned land use right of the land situated at Tower D Phase I of Raycom
Information Plaza, Phase II of Lenovo Park, No.6, Kexuyuan South Road, Haidian
District in Beijing (the “Land” hereinafter) by means of transfer and been
lawfully approved by the government to construct the Tower D Phase I, Lenovo
Park     Project (the “Project” hereinafter) on the Land.

2. Party B is a limited company registered and incorporated and validly existing
in Beijing pursuant to Chinese laws, which intends to cooperate with Party A in
the Project according to the terms agreed herein and is to acquire the Project
from Party A at the time set forth in this Agreement.

Therefore, both parties have reached the following common understanding and
entered into this Agreement with regard to the Project on the principle of
equality and willingness and through full negotiation:

I. Project Overview:

1. Land Location: Tower D Phase I of Raycom Information Plaza, Phase II of
Lenovo Park, No.6, Kexuyuan South Road, Haidian District, Beijing

2. Purpose of Land: office, underground parking space, underground office space

3. Land Area: 6443.03 square meters

 

2



--------------------------------------------------------------------------------

4. Planned Built Floor Area: 41187 square meters, including 28542 square meters
above and 12645 square meters under ground. (The planned built floor area of the
Project is subject to the built floor area after the planning adjustment as
agreed in this Agreement).

See details in Appendix I and Appendix II.

II. Governmental Approvals:

As of the date of signing of this Agreement, Party A has obtained the following
governmental approvals, permits or licenses for the Project (See details in
Appendix I and Appendix II hereto):

1. State-owned Land Use Right of Jing Hai GuoYong (2009 Chu) No. 4848 ;

2. 2009 GuiFuHanZi No. 0131: Official Reply from Beijing City Planning
Commission for Consent in Principle to the Review Opinion on the Project Design
of Tower D, Lenovo Park”;

III. Pattern of Cooperation:

Both parties agree that Party A will develop and construct the Project according
to the terms and standards agreed herein, and transfer the Project (except for
the people’s air defense works, power distribution rooms and other facilities to
which Party A does not possess the ownership pursuant to applicable laws and
regulations) to Party B by means of advance sale or purchase/sale of commercial
premises after Party A obtains from the government a sales permit for the
Project (or otherwise form of sale of advance sale permit).

IV. Construction Schedule:

Party A agrees to develop and construct the Project according to the following
schedule:

1. Obtain the construction project permit for the Project by the 31 day of July
2010.

2. Complete±0 of the Project by the 31 day of January 2011 (subject to the date
issued by the project supervisory institution).

3. Complete the roof-sealing of main structure of the Project by the 31 day of
May 2011 (subject to the report issued by the project supervisory institution).

4. Complete completion inspection and filing of the Project by the 30 day of
June 2012.

5. Party A will endeavor to deliver completed property of the Project compliant
with the deliverable conditions set forth herein to Party B for its use by the
31 day of May 2012, and the delivery shall be done not late than the 30 day of
November 2012.

 

3



--------------------------------------------------------------------------------

V. Project Planning and Construction:

1. Party A shall design and construct the Project in satisfaction with the
requirements and standards agreed in Appendices III, IV, V, VI, VII, VIII, IX
and X hereto, and deliver the conceptual design and the design drawings of the
Project to Party B for comment. Party B shall give written review comments
thereupon within the time specified in Appendix VII. Party A shall conduct full
communication with Party B within 7 days upon the review comments from Party B,
and shall make adjustments and amendments to the conceptual design and the
design plan according to the function requirements of Party B. Both parties
shall give written confirmation of the conceptual design and the design plan so
adjusted and modified by Party A and use them as the basis of project design and
construction. Nevertheless, both parties agree that, if they fail to agree upon
such review comments with said 7-day period, Party A shall prepare the final
amendment opinion and give a written notice thereof to Party B based on
standards not inferior to “Tower C, Raycom Information Plaza”, according to
applicable requirements of Chinese laws, regulations and policies, and subject
to satisfaction of the design requirements and covenants concerning
material/equipment brand and specification as set forth in Appendices III, IV, V
and VI, and carry out construction of the Project on the basis thereof. Both
parties acknowledge that, in the event that any dispute occurs between both
parties with regard to the design or construction standards of the Project
during development and construction of the Project, Party A shall immediately
provide Party B with the files and documents concerning the design and
construction standards of “Tower C, Raycom Information Plaza” and
unconditionally assist Party B in consulting relevant files and conducting
verification on the site of the Project.

2. Design Changes: During construction of the Project, Party B may lodge design
change requests to Party A, provided that such a request shall be submitted to
Party A in writing. After receiving a change request from Party B, Party A will
calculate costs according to relevant costing files and submit the results to
Party B for review. Party B shall complete the review within 7 days after
receiving the comments from Party A, and reach an agreement thereupon with party
A and confirm the change in writing, or otherwise Party A shall have the right
to reject the change request. In addition, if the construction period of
key-node works is delayed due to a design change requested by Party B, Party A
shall have the right to postpone delivery of the Project accordingly and the
costs and expenses resulting from the delay (at the rate of 0.1‰ of the total
transfer price of the Project for each day of delay) shall be borne by Party B.
If the delay exceeds 30 days cumulatively, Party A shall have the right to
reject any and all subsequent design change requests from Party B. Both parties
acknowledge that, after their confirmation of the conceptual design and the
design drawings, the additional costs and expenses arising from implementation
of new design changes by Party A as requested by Party B shall be borne by Party
A if the sum of such costs and expenses is not more than RMB¥500,000.00
(inclusive) in cumulative during the entire construction process, or by Party B
after its written confirmation if the sum exceeds RMB¥500,000.00.

 

4



--------------------------------------------------------------------------------

3. Selection of Building Materials and Equipments for the Project: Both parties
agree to select building materials and equipments for the Project within the
scope agreed in Appendix IV hereto. Party A agrees that building materials and
equipments are to be selected out of the brands agreed in Appendix IV. In
extraordinary cases where the building materials and equipments to be chosen by
Party A are not within the scope of brands set forth in Appendix IV, Party A
shall make selection at standards not inferior to “Tower C, Raycom Information
Plaza”.

4. Project Management: See details in Appendix VIII.

VI. Principles of Construction:

Both parties agree that construction of the Project shall abide by the following
principles:

 

1. First of all, construction of the Project shall comply with the requirements
of Chinese laws and regulations.

 

2. Subject to compliance with the aforesaid requirements, construction of the
Project shall meet the standards and requirements agreed herein by both parties.

 

3. Issues not specified by both parties in this Agreement shall be subject to
standards not inferior to “Tower C, Raycom Information Plaza”.

VII. Object of Transaction (the Property)

Both parties acknowledge that the object of the transaction to be acquired by
Party B by paying the consideration set forth herein to Party A shall include
the following items:

 

1. the use right of the land within the scope of the Project (See details in
Appendix I);

 

2. The ownership to all ground and underground buildings, structures,
installations and facilities in the Project that have been built according to
the civil engineering design requirements in Appendix III hereto and the design
and construction standards agreed by both parties (except for the people’s air
defense works, power distribution rooms and other facilities to which Party A
does not possess ownership pursuant to applicable laws and regulations).

 

3. The title use right of the Project shall vest in Party B.

VIII. Price and payment details are set forth in Appendix XII hereto.

IX. Signing of Advance Sale Contract of Commercial Property:

After obtaining the advance sale permit for the Project, Party A shall give a
written notice to Party B within 5 working days. Both parties shall further
negotiate to determine the time of signing of the advance sale contract of
commercial property. Both parties shall determine the content of the advance
sale contract according to the covenants herein when deciding the design plan,
and the advance sale contract shall constitute an appendix to this Agreement.

 

5



--------------------------------------------------------------------------------

X. Delivery of the Project:

1. When Party A delivers the Project to Party B, the Project shall meet all of
the following conditions:

1) The Property has been completed according to the design and construction
standards agreed herein and passed the inspection by the governmental authority
in charge.

2) Planning inspection approval, completion inspection filing form, and a
technical report of actually surveyed space of the Property issued by a
qualified real estate survey institution, have been obtained for the Project.

3) Water supply, drainage and heating supply are available for normal use;
telephone lines are available to floor distributor on each floor and cable TV
lines to branch distributors on each floor.

2. After the Project meets the deliverable conditions, Party A shall give a
7-day written notice to Party B (the “Delivery Notice” hereinafter). Party B
shall fulfill the transfer procedure of the Project on the date specified in the
Delivery Notice, and sign a property transfer form. If Party B fails to fulfill
the property transfer procedure with Party A or sign the property transfer form
on the date specified in the Delivery Notice due to any reason attributable to
Party B, the Project shall be deemed as having been officially delivered to
Party A according to the standards and conditions set forth herein from the day
immediately following the date of delivery specified in the Delivery Notice.
Effective from that day, Party B shall bear and pay the reasonable costs and
expenses that have actually occurred for management and maintenance of the
Project, and any and all risks (including, without limitation to, risks of
destruction and loss) and liabilities associated with the Project shall be
transferred to Party B from the same day.

3. If Party B is in any of the following situation, Party A shall have the right
to delay delivery of the Property to Party B without bearing any liability for
the delayed delivery: Party B fails to pay all amounts due and other agreed
costs and expenses due according to the advance sale contract and this
Agreement.

4. When delivered by Party A, the Project shall have passed the inspection by
the governmental authority in charge. If Party B finds through inspection that
the Project is of quality problems and/or decoration or equipment defects that
will not affect the function of the Project, Party A shall complete
rectification and/or repair of the same within 60 days from the date of delivery
of the Project and Party B shall not use such problems and defects as excuse of
its refusal to fulfill the property transfer procedure, which shall neither
constitute a right of Party B to request rejection and return of the Property;
if a problem found by Party B during such inspection is of material and
substantial influence on the function of the Project, Party B shall have the
right to reject the Property in addition to the right to request rectification
or repair by Party A within the aforesaid time limit, and to require Party A to
bear liability for delayed delivery of the Property according to the advance
sale contract and this Agreement.

 

6



--------------------------------------------------------------------------------

5. When fulfilling the transfer procedure of the Project according to the
advance sale contract and this Agreement, both parties shall record in the
property transfer document the rectifications and repairs of the foregoing
defects that have no influence on the function of the Project, and sign a list
of the defects, and Party A shall complete the rectifications and repairs within
60 days from the date of delivery of the Project according to national and
Beijing specifications and standards concerning project quality, and the
contractual covenants between both parties (and the warranty period provided by
Party A shall be extended accordingly).

6. If Party B finds other quality problems of the Property after accepting it,
it shall still have the right to request Party A to provide rectification or
repair.

7. If Party A fails to complete rectification or repair within the specified
time limit, Party B shall have the right to perform the rectification or repair
by its own or have it done by a third party, and deduct the cost thereof from
the subsequent payment of contract price, and to pursue payment of the gap of
such cost from Party A if the subsequent contract price payment is insufficient
to cover such deduction.

XI. Undertakings and Warranties:

1. After signing of this Agreement and unless otherwise specified herein, Party
A undertakes that it will not set any form of mortgage on the Project (including
the land use right and the construction in progress) without permission of Party
B, and that the Project (including the land use right and the construction in
progress) will not be sealed up or subject to other judicial enforcement
measures.

2. Party A undertakes that all information and/or material it provides to Party
B before executing this Agreement is true, and that it will immediately inform
Party B of any circumstance that occurs before consummation of and may affect
the Transaction (for instance, windup, liquidation, or legal action, arbitration
or other legal proceedings involving the Project).

3. Party A warrants that it lawfully possesses the land use right of the Project
and has the right to develop and construct the Project according to this
Agreement, that it is the sole legal and actual owner of the Project, has lawful
and valid qualification for real estate development, and has the full right to
execute and perform this agreement. The Project is free of ownership
encumbrances that may have negative influence on the rights and interests of
Party B hereunder.

4. Except for those that have been disclosed, if Party A is involved in any
legal action, arbitration, prosecution, administrative or other legal
proceedings or dispute with regard to the Project, it shall immediately inform
Party B. If there is any outstanding project payment, land transfer price or any
other expenses payable but unpaid and/or disputes in connection with development
and construction of the Property under the Project, Party A shall bear all
liabilities arising there from.

 

7



--------------------------------------------------------------------------------

5. Party A undertakes to cover a sufficient amount of construction project
insurance during the construction period according to the requirements of laws
and policies.

6. Party A undertakes to independently bear the responsibility of payment to any
third party and the responsibilities of the real estate developer on the basis
of the Project. If Party B suffers any claims or damages due to the failure of
Party A to fulfill payment to third parties or to perform its responsibilities
in the capacity of real estate developer or other obligations, Party A shall
compensate all losses that Party B has suffered as result of such failure.

7. Both parties agree that the holding company of each party will issue a
“Letter of Guarantee” as shown in Appendix XI to the other party when signing
this Agreement, in order to guarantee each party’s obligations hereunder.

8. Party A agrees that, as demanded by Party B, it will assist Party B or
affiliates of Party B in splitting the ownership certificate of the Property,
and Party B shall duly provide as requested by Party A the full information
required for obtaining the ownership certificate of the Property to be acquired
by Party B.

9. Party A agrees that Party B has the right to supervise and inspect
development and construction of the Property or send a third party to perform
the supervision and inspection according to the terms agreed herein, and to
require Party A to rectify the items not conforming to the covenants herein.
After completion of the key-node works agreed herein, Party A shall give a prior
written notice to Party B.

10. Party A shall ensure that construction of the Project is done in compliance
with law, and that the construction procedure and standards meet applicable
mandatory standards of the State and of Beijing, and the standards set forth
herein.

11. Party B agrees that, when Party A requests replacement of guarantor, such
replacement may be made or Party A may provide another form of guarantee subject
to prior consent of Party B and on the precondition that the effectiveness of
the guarantee shall not be reduced.

XII. Defaults:

1. In the event that Party A has obtained the advance sale/sale permit for the
Project and sent a written contract-signing notice to Party B, and after both
parties have discussed and decided the time for signing of the Advance Sale
Contract, if Party B refuses to execute the “Advance Sale Contract” with Party A
within the mutually agreed time limit, the initial installment previously paid
by Party B shall not be refunded. If Party A refuses to sign the Advance Sale
Contract with Party B within the mutually agreed time limit, it shall refund a
doubled amount of the initial installment previously paid by Party B.

 

8



--------------------------------------------------------------------------------

2. If Party B delays payment of any amount agreed hereunder, it shall pay
penalty to Party A at the rate of 0.3‰ of the amount payable but unpaid for each
day of the delay. If the delay lasts for more than 30 days, Party A shall have
the right to cancel this Agreement. In that event, Party B shall pay penalty to
Party A equivalent to 20% of the total transfer price of the Project. If Party B
delays the delivery of the entrusted loan to Party A as agreed herein, it shall
pay penalty to Party A at the rate of 0.3‰ of the amount of such loan for each
day of the delay, and Party A shall have the right to cancel this Agreement when
the delay exceeds 30 days. In that situation, Party B shall pay penalty to Party
A in the amount of 20% of the total transfer price of the Project. If Party A
chooses not to cancel this Agreement, performance of this Agreement shall be
continued and Party B shall pay daily penalty to Party A at 0.3‰ of the overdue
amount for the period from the agreed date when the amount becomes due and
payable to the date when the amount is actually paid, and the penalty shall be
paid to Party A within 7 days from the date of actual payment of the amount.

3. If Party A fails to deliver the Property in conformity to the deliverable
conditions agreed herein to Party B by the 30 day of November 2012, Party A
shall pay daily penalty at 0.3‰ of the total transfer price for each day of the
delay; and if the delay exceeds 90 days, Party B shall have the right to return
the Property. In the event that Party B chooses to return the Property, the
written notice of agreement cancellation (return of the Property) shall be
served to Party A within 30 days from the date when Party B has the right to
return the Property. Within 15 days after both parties complete all procedures
for cancellation of the advance sale contract and this Agreement, Party A shall
refund to Party B the project price that has been previously paid, plus penalty
in the amount of 20% of the total transfer price of the Project; the choice of
Party B of not returning the Property, or the failure of Party B to give a
written notice of cancellation of the advance sale contract and this Agreement
to Party A within 30 days from the date when it becomes entitled to the right to
return the Property, will be deemed as that Party B is willing to continue
performance of the advance sale contract and this Agreement and wait for final
delivery of the Project, in which case performance of the advance sale contract
and this Agreement shall be continued, and Party A shall pay daily penalty to
Party B at 0.3‰ of the sum of project payments previously paid by Party B for
the period from the day immediately following the date of delivery set forth
herein to the date of actual delivery, and the penalty shall be paid to Party B
within 7 days from the date of actual delivery of the Project.

4. If Party A cannot deliver the Project as agreed herein as result of any of
the following events, it may postpone the delivery accordingly depending on the
circumstance without bearing any responsibility subject to timely notification
of Party B: (1) force majeure; and/or (2) governmental acts; and/or (3) any new
law, regulation or administrative rule has been enacted after execution of the
advance sale contract and this Agreement and Party A cannot deliver the Project
as result of compliance with such new law, regulation or administrative rule;
and/or (4) delays caused by Party B.

 

9



--------------------------------------------------------------------------------

5. If Party B cannot obtain the ownership certificate of the commercial property
within 600 days from the date of delivery of the property due to the fault of
Party A, Party B shall have the right to return the Property. If Party B chooses
to return the Property, Party A shall pay penalty to Party B that is equivalent
to 20% of the total price of the Project, and shall refund the purchase price
previously paid by Party B and pay the penalty to Party B within 15 days after
both parties fulfill all procedures for cancellation of the advance sale
contract and this Agreement. If Party B selects not to return the Property,
Party A shall pay daily penalty to Party B at 0.3‰ of the total project price
previously paid by Party B for the period from the day immediately following the
date of expiration set forth herein to the date when the ownership certificate
of the Property is actually obtained.

6. Unless otherwise agreed herein, Party A will be deemed as materially
breaching this Agreement if it sets any mortgage on the land use right or the
construction in progress of the Property (Tower D) under the Project or set any
form of third party encumbrance that may impair the full possession of the
ownership and land use right of the Property by Party B, or if the Property is
sealed up by a third party due to such mortgage or encumbrance, and if Party A
fails to rectify the breach within ten business days after receiving the written
notice from Party B, Party B shall have the right to cancel this Agreement
immediately on expiration of said period of ten business days and Party A shall
refund to Party B a doubled amount of the initial installment previously paid by
Party B.

7. If there are amounts payable by Party B to Party A, and if Party A has
committed a breach before payment of such amounts as agreed and shall therefore
pay penalty to Party B, Party B may directly deduct such penalty from the
amounts payable to Party A (provided that Party B shall not make such deduction
if Party A disputes the act of breach).

8. If Party A assigns the Project to a third party without permission and
consequently prevents further performance of this Agreement, Party B shall have
the right to cancel this Agreement, in which case Party A shall refund a doubled
amount of the initial installment previously paid by Party B.

XIII. Notices:

Notices given by each party to the other party for the purpose of performing
this Agreement shall be served to the following address respectively:

Address of Party A: 8 Floor, Tower C North Building, Raycom Information Plaza

No. 2, Kexueyuan South Road, Haidian District, Beijing

Attention: Ping Chen

Email: chenping@raycomchina.com

 

10



--------------------------------------------------------------------------------

Address of Party B: 15 Floor, Sohu Internet Plaza, No.1, Zhongguancun East Road,
Haidian District, Beijing

Attention: Xuemei Zhang

Email: sherryzhang@sohu-inc.com

Any change of the address or recipient of either party shall be notified to the
other party in writing, or otherwise service of notices to the above addresses
shall be deemed as valid.

XIV. Confidentiality:

1. For the purpose of this Agreement, the word “Confidential Information” shall
refer to any and all unpublicized confidential information relating to or in
connection with the cooperation hereunder. Unless with prior written consent of
the other party, neither party shall by any means divulge Confidential
Information to any third party.

2. Each party shall ensure that its affiliates, employees, executives,
representatives or agents and professional consultants shall comply with the
confidentiality obligation set forth in the present clause, and shall prevent
such personnel from using Confidential Information in business activities
irrelevant to this Agreement.

3. The confidentiality obligation set forth in the present clause is not
applicable to the following situations: information that has become public
domain before disclosed by either party; the disclosure or use of the
information is required by mandatory provisions of applicable laws or by a
court; the disclosure or use of the information has obtained prior written
consent of the other party or is for the purpose of performing this Agreement.

4. The confidentiality obligation hereunder shall survive termination of this
Agreement.

5. After execution of this Agreement, neither party hereto shall make any
announcement, disclosure or declaration of matters in connection with this
Agreement without prior approval of the other party (such approval shall not be
unreasonably withheld or delayed), nor shall it disclose or release any
information relating to the other party that it has obtained during negotiation
or performance of this Agreement, except that each party may reveal the
information to its professional consultants or its executives or employees that
need to know the information for the purpose of their duties; and with exception
to disclosures that have been made as required by applicable laws and
regulations, listing rules and/or stock exchange rules and/or requirements of
other relevant institutions. This clause shall survive termination of this
Agreement.

XV. Severability:

If any provision hereunder is held by a judicial/arbitration institution as
void, invalid, illegal or unenforceable, the invalidity, illegality or
unenforceability of the provision shall not affect the validity and
enforceability of other provisions of this Agreement.

 

11



--------------------------------------------------------------------------------

XVI. Waiver of Rights:

1. Any waiver of either party of the other party’s breach or nonperformance of
any provision herein shall not be deemed as its waiver of the other party’s
subsequent breach or nonperformance of that provision or of other provisions
herein.

2. Not exercising or delayed exercise of rights or remedies hereunder shall not
constitute waiver of relevant provisions herein.

3. One single exercise or partial exercise of a right or remedy hereunder shall
not obstruct or limit the further exercise of that right/remedy.

4. The rights and remedies enjoyed by each party hereunder are cumulative and do
not exclude any rights and remedies provided by law.

XVII. Settlement of Disputes & Miscellaneous:

1. Any and all disputes arising from or in connection with this Agreement shall
be referred to China International Economic and Trade Arbitration Commission in
Beijing for arbitration according to the arbitration rules of said Commission as
then prevailing. The ruling of arbitration shall be final and binding upon both
parties.

2. This Agreement shall fall into full force and effect after signed by each
party’s legal representative or authorized representative. Issues unexhausted
herein shall be further discussed by both parties and executed in a written
supplementary agreement, which shall constitute an integral part of and enjoy
equal legal effectiveness as this Agreement.

3. Appendices hereto shall constitute an integral part of and enjoy equal legal
effectiveness as this Agreement.

4. This Agreement is made in four identical copies, of which each enjoys equal
legal effectiveness. Each party respectively holds two of the copies.

There is no text hereinafter.  

 

12